DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 03/23/2022 has been entered. Claims 1, 3-9, 11-17, and 19-21 are now pending. The objection to the drawings has been withdrawn. The objections to claims 6, 7, 14, 15, and 19 have been withdrawn.
	
Claim Objections
Claims 1, 9, 17 and 21 are objected to because of the following informalities: 
“RRM” should change to “radio resource management (RRM)”.
“CQI” should change to “channel quality indication (CQI)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-9, 11-13, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ang et al. (US 2020/0229081 A1), hereinafter “Ang”.
Regarding claim 1:
Ang discloses a measurement management method, comprising: 
determining, by a terminal device (Fig. 9, 902), a first bandwidth part (BWP) when a first serving cell of the terminal device is in a first state, wherein beam management (BM) measurement with respect to the first serving cell is performed in the first BWP (Fig. 8, 802 and 804; Para. [0091], [0092], [0099]), and the first state comprises one of a dormant state or an activated state with dormancy behavior, wherein the terminal device stops monitoring a physical downlink control channel (PDCCH) and performs one of an RRM measurement, a CQI measurement, and BM measurement (Para. [0056], [0059], [0060], [0070], [0079]);
receiving, by the terminal device, first indication information transmitted by a network device (Fig. 9, 950), wherein the first indication information is used for indicating that the first serving cell enters the first state (Para. [0091]-[0092]); and 
determining, by the terminal device, according to the first indication information, that the first serving cell enters the first state. (Para. [0092]).
	Regarding claim 3:
Ang  further discloses wherein the first indication information is carried in at least one of: radio resource control (RRC) signaling, a media access control-control element (MAC CE), or the PDCCH. (Para. [0092]).
	Regarding claim 4:
Ang further discloses wherein determining, by the terminal device, the first BWP comprises: receiving, by the terminal device, second indication information transmitted by a network device, wherein the second indication information is indicative of an identity (ID) of the first BWP; and determining, by the terminal device, the first BWP according to the ID of the first BWP (Para. [0092], [0097]).
Regarding claim 5:
Ang further discloses wherein the second indication information is carried in at least one of: RRC signaling, a MAC CE, or the PDCCH. (Para. [0092]).
	Regarding claim 8:
Ang further discloses wherein behavior of the terminal device, which is in the first serving cell that is in the first state, comprises at least one of: reporting at least one of an RRM measurement result, a CQI measurement result, or a BM measurement result; stopping transmitting at least one of a PUCCH, a physical uplink shared channel (PUSCH), or a sounding reference signal (SRS); or stopping receiving a physical downlink shared channel (PDSCH) (Para. [0086], “the UE may skip monitoring for the PDSCH at slot n+1”). 
 Regarding claims 9 and 17:
Ang discloses a terminal device (Fig. 3, 350), comprising: a transceiver (Fig. 3, 354); a memory (Fig. 3, 360) configured to store computer programs (Para. [0048]); and a processor (Fig. 3, 359) configured invoke and execute the computer programs stored in the memory to: determine a first bandwidth part (BWP) when a first serving cell of the terminal device is in a first state, wherein beam management (BM) measurement with respect to the first serving cell is performed in the first BWP, and the first state comprises one of a dormant state or an activated state with dormancy behavior, wherein the terminal device stops monitoring a physical downlink control channel (PDCCH) and performs one of an RRM measurement, a CQI measurement, and BM measurement; receive first indication information transmitted by a network device, wherein the first indication information is used for indicating that the first serving cell enters the first state; and wherein the processor is further configured to: determine, according to the first indication information, that the first serving cell enters the first state. (See rejection of claim 1).
Regarding claims 11-13, 16, and 20:
See relevant claim features discussed in the rejections of claims 3-5 and 8 above. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhou et al. (US 2020/0029316 A1) hereinafter “Zhou”.
	Regarding claim 6 and 14:
Ang does not disclose for each of one or more serving cells of the terminal device, a serving cell configured with a physical uplink control channel (PUCCH) is not allowed to enter the first state.
	Zhou teaches for each of one or more serving cells of the terminal device, the serving cell configured with a physical uplink control channel (PUCCH) is not allowed to enter the first state. (Para. [0361], “PCell/PSCell and/or a PUCCH SCell, for example, may not be configured or transitioned to a dormant state.”).
It would have been obvious to one ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Ang in view of Zhou so that for each of one or more serving cells of the terminal device, the serving cell configured with a physical uplink control channel (PUCCH) is not allowed to enter the first state, in order to allow UE to have uplink resource for transmitting uplink control information. 
Regarding claim 21:
New claim 21 is directed to features similar to those of claim 1 and 6.  See relevant claim features discussed in the rejections of claims 1 and 6. 

Claims 7, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ang in view of AI et al. (US 2021/0352654 A1), hereinafter “AI”.
Regarding claim 7, 15, and 19:	
Ang teaches receiving, by the terminal device, a first PDCCH (Para. [0091]-[0092]).
Ang does not disclose the first PDCCH carries an ID of a first serving cell group and a first bitmap corresponding to the first serving cell group, each bit in the first bitmap corresponds to one serving cell in the first serving cell group, and for each bit in the first bitmap, a value of the bit is indicative of whether a serving cell corresponding to the bit enters the activated state or whether a serving cell corresponding to the bit enters the first state.
AI teaches a terminal device receiving an ID of a first serving cell group and a first bitmap corresponding to the first serving cell group, each bit in the first bitmap corresponds to one serving cell in the first serving cell group, and for each bit in the first bitmap, a value of the bit is indicative of whether a serving cell corresponding to the bit enters the activated state or whether a serving cell corresponding to the bit enters the first state. (Para. [0102]-[0103]).
It would have been obvious to one ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Ang in view of AI to include the features that the first PDCCH carries an ID of a first serving cell group and a first bitmap corresponding to the first serving cell group, each bit in the first bitmap corresponds to one serving cell in the first serving cell group, and for each bit in the first bitmap, a value of the bit is indicative of whether a serving cell corresponding to the bit enters the activated state or whether a serving cell corresponding to the bit enters the first state, in order to optimize the activation and deactivation of serving cells of a cell group by a base station. 
	
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot in view of the new ground of rejection based on a newly cited prior art reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465